                      UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MASSACHUSETTS



MARIA ALEJANDRA CELIMEN SAVINO,
et al.,

                   Petitioners-Plaintiffs,            Case No. 1:20-cv-10617-WGY

              v.

STEVEN SOUZA,

                   Respondent-Defendant.


         STIPULATED DISCOVERY ORDER REGARDING PRODUCTION OF
                    CLASS MEMBER MEDICAL RECORDS



        With the agreement of the Parties, the Court having determined that there is good cause

 for issuance of an order regarding production of medical records of Class members in the above-

 captioned action, IT IS HEREBY ORDERED as follows:

        1. Medical records of all Class members shall be produced on the schedule agreed to by

            the parties; and

        2. All such records produced shall be subject to the Protective Order already entered in

            this action. See ECF 45.



Dated: __________________,
        April 30           2020                     __________________________________
                                                     /s/ William G. Young
                                                    WILLIAM J. YOUNG
                                                    UNITED STATES DISTRICT JUDGE




                                               1
